DETAILED ACTION
	This Office action is responsive to communication received 03/13/2019 – application papers received, including IDS and Power of Attorney.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-21 are pending.
Election/Restrictions
I. Claims 1-13 and 16-21, drawn to a golf club head, classified in A63B53/04.
II. Claim 14, drawn to a golf club, classified in A63B69/362.
III. Claim 15, drawn to a method for displaying one or more images on an electronic display on a golf club head, classified in A63B69/36.
The inventions are independent or distinct, each from the other because:
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process for using the product can be practiced by hand. For example, the display of images on the golf club head may be facilitated by simply selecting a physical image from a set of adhesively-attachable media (i.e., a sticker with a printed image thereon), and placing one of the adhesively-attachable media with the selected physical image on the golf club head such that it is visible to a golfer in the address position.  Alternatively, an image that is selected from a group of images may simply be painted or drawn onto a surface of the golf club head and made visible to a golfer in the address position. 
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope.  Invention I is directed to a golf club head.  Invention II is directed to a golf club.  Arguably, a golf club is designed different from a golf club head. Also, simply providing a golf club with an electronic display may clearly include a function that is different than providing a golf club head with an electronic display that is visible to a golfer when the golf club head is positioned in the address position.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  While a golf club necessarily includes a golf club head, Invention II does not require the electronic display to be visible to a user of the golf club head when the golf club head in in the address position.  Although “the golf club head” is recited in claim 14 – line 3, the claim is directed to a golf club and there is no specific requirement by claim 14 to include a golf club head as part of the golf club. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter,
The inventions require a different field of search.  For example, a different search strategy or search query would be employed when searching 1) a golf club with an electronic display vs. searching 2) a golf club head having an electronic display visible by a golfer, with the electronic display including a memory, microprocessor and a battery and/or a golf club head with an interface between the crown and the striking face, with an alignment feature produced by the electronic device and situated on the crown vs. searching 3) a method that includes receiving and displaying an image on an electronic display of a golf club head. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711